  Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 1 of 28 PageID# 134




                         IN THE UNITED STATES DISTRICT COURT

                        FOR THE EASTERN DISTRICT OF VIRGINIA

                                        Richmond Division

SHARI G., 1
     Plaintiff,

       v.                                                      Civil No. 3 :20cv333 (DJN)

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,
       Defendant.

                                  MEMORANDUM OPINION

       On January 20, 2017, Shari G. ("Plaintiff') applied for Social Security Disability Benefits

("DIB"), alleging disability from anxiety, depression, degenerative disease, no cartilage in her

right hip, migraines, carpal tunnel syndrome in both hands, bipolar tendencies, irritable bowel

syndrome and social phobia, with an alleged onset date of January 1, 2013. The Social Security

Administration ("SSA") denied Plaintiffs claim both initially and upon reconsideration.

Thereafter, an Administrative Law Judge ("ALJ") denied Plaintiffs claim in a written decision,

and the Appeals Council denied Plaintiffs request for review, rendering the ALJ' s decision as

the final decision of the Commissioner.

       Plaintiff now seeks judicial review of the ALJ's decision pursuant to 42 U.S.C. §405(g),

arguing that the ALJ erred by: (1) failing to account for Plaintiffs moderate limitation in

concentration, persistence and pace; (2) failing to account for Plaintiff's need for a "rollator" and

cane; (3) failing to account for Plaintiffs use of a nebulizer; (4) finding Plaintiff's migraines to



          The Committee on Court Administration and Case Management of the Judicial
Conference of the United States has recommended that, due to significant privacy concerns in
Social Security cases, federal courts should refer to claimants only by their first names and last
initials.
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 2 of 28 PageID# 135
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 3 of 28 PageID# 136
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 4 of 28 PageID# 137
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 5 of 28 PageID# 138
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 6 of 28 PageID# 139
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 7 of 28 PageID# 140
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 8 of 28 PageID# 141
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 9 of 28 PageID# 142
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 10 of 28 PageID# 143
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 11 of 28 PageID# 144
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 12 of 28 PageID# 145
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 13 of 28 PageID# 146
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 14 of 28 PageID# 147
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 15 of 28 PageID# 148
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 16 of 28 PageID# 149
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 17 of 28 PageID# 150
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 18 of 28 PageID# 151
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 19 of 28 PageID# 152
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 20 of 28 PageID# 153
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 21 of 28 PageID# 154
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 22 of 28 PageID# 155
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 23 of 28 PageID# 156
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 24 of 28 PageID# 157
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 25 of 28 PageID# 158
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 26 of 28 PageID# 159
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 27 of 28 PageID# 160
Case 3:20-cv-00333-DJN Document 32 Filed 09/07/21 Page 28 of 28 PageID# 161
